                          United States District Court
                        Western District of North Carolina
                               Asheville Division

         Daryl Lynn Sparks,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:21-cv-00050-MR
                                      )
                 vs.                  )
                                      )
          Mitchell County,            )
            Respondent.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 1, 2021 Memorandum of Decision and Order.

                                               March 1, 2021




         Case 1:21-cv-00050-MR Document 3 Filed 03/01/21 Page 1 of 1
